DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 34, 35, 37-39, 41-43, 45-56, and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/21.
Applicant’s election without traverse of Species 1 (Fig. 2), with claims 27-33, 36, 40, 44, and 57 readable thereon, in the reply filed on 03/10/21 is acknowledged.
While the Applicant’s election is acknowledged and appreciated, the Examiner does not completely agree with the selection of claims the Applicant considers to read on the elected species. Applicant considers claims 27-33, 36, 40, 44, and 57 to read on the elected species 1 (figure 2), as noted in the reply filed 03/10/21. However, it is the Examiner’s position that claims 40 and 44 do not read on the elected species because claim 40 contains the limitation "the spring-mass mechanism includes the void and the indentation” in lines 19-20 and 27-28. The “indentation” does not appear in figure 2, drawn to species 1, but the “indentation” does appear in other non-elected species, including for example species 3, drawn to figure 3B. 
claims 40 and 44 are withdraw and are not being examined on the merits at this time. Claims 27-33, 36, and 57 are being examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 27-31, 33, and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Adams et al. (US 5,914,553; “Adams”; reference of record).
Regarding claim 27, Adams teaches a method of forming a resonator (Figures 8 and 9), comprising:
defining geometry for a spring mechanism (52), including an actual width (see dimensions in figures 8 and 9) that defines an effective mechanical stiffness, in relation to a fabrication process (etching) used to form the spring mechanism from a constituent material (col. 2, lines 7-33); and
defining geometry for a mass element (70-72) formed from a plurality of beam structures (70-72) and characterized by an effective mass in relation to the fabrication process (etching), such that, upon application of the fabrication process to the constituent material little change results in a ratio defined by a change in the effective mechanical stiffness and a change in the effective mass (Similar to the instant application, the etching of the resonator (col. 2, lines 17-42) maintains a ratio with little 
As for claims 28-31, Adams teaches wherein the actual width is defined in relation to a design width and a total undercut associated with the fabrication process (The width of a resonator is inherently defined by the width from the design process and the physical fabrication process.);
wherein: the total undercut is defined by a nominal undercut and a tolerance of undercut (Undercutting introduces an inherent error in resonator dimension manufacturing); and the nominal undercut is accounted for in a design procedure defining the design width (Undercutting is part of the fabrication process that compensates for variations in the manufacturing process. Col. 1, lines 53-59 and col. 2, lines 35-42.);
wherein a net effect of the tolerance of undercut associated with the fabrication process, as applied proportionally to the actual width of the spring mechanism and the effective mass of the mass element, results in little change to the ratio defined by a change in the effective mechanical stiffness and a change in the effective mass (Similar to the instant application, the etching of the resonator (col. 2, lines 17-42) maintains a ratio with little change due to the relative dimensions of the spring beam and mass elements in figure 8 of Adams.);
wherein the spring mechanism (52) and the mass element (70-72) are formed from the same constituent material (Col. 8, line 64 through col. 9, line 2).


defining geometry for a spring mechanism (52) having a predetermined length (see dimensions in figures 8 and 9), an actual width (see dimensions in figures 8 and 9) defining an effective mechanical stiffness, and an effective mass (inherently property of spring); and
applying a fabrication process (etching) to simultaneously form the actual width and the effective mass of the spring mechanism from a constituent material (col. 2, lines 7-33);
wherein the geometry is defined such that application of the fabrication process to the constituent material results in little change to a ratio defined by a change in the mechanical stiffness and a change in the effective mass (Similar to the instant application, the etching of the resonator (col. 2, lines 17-42) maintains a ratio with little change due to the relative dimensions of the spring beam and mass elements in figure 8 of Adams).
As for claim 36, Adams teaches one or more mass structures (70-72) formed integral to the spring mechanism.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams.
Regarding claim 32, Adams teaches wherein the fabrication process includes reactive ion etching (Col. 2, lines 7-25).
Adams fails to teach wherein the fabrication process includes at least one etch step selected from a group of etch steps including wet etch, plasma etch, and vapor etch.
However, it is well-known to those of ordinary skill in the art to form resonators with wet etching, plasma etching, and vapor etching.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use wet etching, plasma etching, or vapor etching to form the resonator of Adams because such a modification would have been merely exercising a well-known etching technique.


Allowable Subject Matter
Claim 57 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As for claim 57, Adams teaches a method of forming a resonator (Figures 8 and 9), comprising:
providing a spring mechanism (52) including an actual width (see dimensions in figures 8 and 9) that defines an effective mechanical stiffness;
providing a mass element (70-72) that is characterized by an effective mass; and 
simultaneously indiscriminately applying to all constituent material of both the spring mechanism and the mass element a fabrication process (etching; col. 2, lines 7-25) that causes removal of portions of the constituent material of the spring mechanism and the mass element, wherein:
a ratio of the mechanical stiffness to the effective mass is automatically substantially maintained throughout the fabrication process (Similar to the instant application, the etching of the resonator (col. 2, lines 17-42) maintains a ratio with little change due to the relative dimensions of the spring beam and mass elements in figure 8 of Adams).
Adams fails to teach “the constituent material of the spring mechanism is different than the constituent material of the mass element; an etch rate of the constituent material of the mass element is higher than an etch rate of the constituent material of the spring mechanism”, as set forth in claim 57.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.